UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7424


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NORWOOD WALLACE BARBER, JR., a/k/a Pee Wee Barber,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:05-cr-00015-SGW-1)


Submitted:   November 17, 2015            Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norwood Wallace Barber, Jr., Appellant Pro Se.      Grayson A.
Hoffman, Jeb Thomas Terrien, Assistant United States Attorneys,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Norwood Wallace Barber, Jr., appeals the district court’s

order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion

for reduction of sentence.        We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.               United States v. Barber, No.

5:05-cr-00015-SGW-1 (W.D. Va. filed Aug. 12, 2015; entered Aug.

13, 2015).      We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the   materials

before   this    court   and   argument   would   not    aid   the   decisional

process.



                                                                       AFFIRMED




                                      2